Exhibit 10.2

AMENDED AND RESTATED SALE AGREEMENT

This AMENDED AND RESTATED SALE AGREEMENT (this “Agreement”), dated as of
December 1, 2013, by and among Bluegreen Timeshare Finance Corporation I, a
Delaware corporation (the “Depositor”), BXG Timeshare Trust I, a statutory trust
formed under the laws of the State of Delaware (the “Issuer”), and their
respective permitted successors and assigns, hereby amends and restates in its
entirety that certain Sale Agreement, dated as of May 1, 2006, by and between
the Depositor and the Issuer (as amended from time to time, the “Original
Agreement”).

W I T N E S S E T H:

WHEREAS, the parties hereto desire to amend and restate in its entirety the
Original Agreement as provided herein, and all actions required to do so under
the Original Agreement have been taken;

WHEREAS, from time to time, the Depositor will acquire certain timeshare loans
from Bluegreen Corporation, a Massachusetts corporation (“Bluegreen” or the
“Club Originator”) pursuant to that certain Amended and Restated Purchase and
Contribution Agreement, dated as of December 1, 2013 (as amended, restated,
supplemented or otherwise modified from time to time in accordance with its
terms, the “Purchase Agreement”), by and between Bluegreen and the Depositor;

WHEREAS, the Depositor desires to sell, and the Issuer desires to purchase, from
time to time, in accordance with the terms of this Agreement, those certain
timeshare loans acquired pursuant to the Purchase Agreement;

WHEREAS, on the Closing Date, the Issuer intends to enter into that certain
Fifth Amended and Restated Indenture dated as of December 1, 2013 (as amended,
restated, supplemented or otherwise modified from time to time in accordance
with its terms, the “Indenture”), by and among the Issuer, Bluegreen, as
servicer (in such capacity, the “Servicer”), Vacation Trust, Inc., a Florida
corporation, as club trustee (the “Club Trustee”), Concord Servicing
Corporation, as backup servicer, Branch Banking and Trust Company, a North
Carolina corporation (“BB&T”), as a funding agent, DZ Bank AG Deutsche
Zentral-Genossenschaftsbank, Frankfurt am Main (“DZ BANK”) (each of BB&T and DZ
BANK, a “Funding Agent” and together the “Funding Agents”), and U.S. Bank
National Association, as indenture trustee (in such capacity, the “Indenture
Trustee”), as custodian (in such capacity, the “Custodian”) and as paying agent
(in such capacity, the “Paying Agent”), whereby the Issuer will pledge the Trust
Estate (as defined in the Indenture) to the Indenture Trustee to secure the
Issuer’s Timeshare Loan-Backed VFN Notes, Series I (the “Notes”);

WHEREAS, pursuant to the terms the Indenture, the Issuer shall pledge such
Timeshare Loans, as part of the Trust Estate, to the Indenture Trustee to secure
the Notes;



--------------------------------------------------------------------------------

WHEREAS, the Depositor may, and in certain circumstances will be required, to
cure, repurchase or substitute and provide one or more Qualified Substitute
Timeshare Loans for a Timeshare Loan that is a Defective Timeshare Loan,
previously sold to the Issuer hereunder and pledged to the Indenture Trustee
pursuant to the Indenture; and

WHEREAS, the Depositor may, at the direction of the Club Originator, be required
to exercise the Club Originator’s option to purchase or substitute Timeshare
Loans that become subject to an Upgrade or Defaulted Timeshare Loans previously
sold to the Issuer hereunder and pledged to the Indenture Trustee pursuant to
the Indenture.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto covenant and agree as follows:

SECTION 1. Definitions; Interpretation. Capitalized terms used but not defined
herein shall have the meanings specified in the “Sixth Amended and Restated
Standard Definitions” attached hereto as Annex A.

SECTION 2. Acquisition of Timeshare Loans.

(a) Timeshare Loans. On each Funding Date, in return for the Timeshare Loan
Acquisition Price for each Timeshare Loan to be sold on such Funding Date, to be
paid in part in cash and in part as an increase in the value of the Residual
Interest Certificate held by the Depositor, the Depositor does hereby transfer,
assign, sell and grant to the Issuer, without recourse (except as provided in
Section 6 and Section 8 hereof), any and all of the Depositor’s right, title and
interest in and to (i) any Timeshare Loans listed on the related Borrowing
Notice, (ii) the Receivables in respect of such Timeshare Loans due after the
related Cut-Off Date, (iii) the related Timeshare Loan Documents (excluding any
rights as developer or declarant under the Timeshare Declaration, the Timeshare
Program Consumer Documents or the Timeshare Program Governing Documents),
(iv) all Related Security in respect of each such Timeshare Loan, (v) the
Depositor’s rights and remedies under the Purchase Agreement, including, but not
limited to, its rights with respect to the representations and warranties of the
Club Originator therein, together with all rights of the Depositor with respect
to any breach thereof, including any right to require the Club Originator to
cure, repurchase or substitute any Defective Timeshare Loans in accordance with
the provisions of the Purchase Agreement and (vi) all income, payments, proceeds
and other benefits and rights related to any of the foregoing (the property in
clauses (i)-(vi), being the “Assets”). Upon such sale and transfer, the
ownership of each Timeshare Loan and all collections allocable to principal and
interest thereon after the related Cut-Off Date and all other property interests
or rights conveyed pursuant to and referenced in this Section 2(a) shall
immediately vest in the Issuer, its successors and assigns. The Depositor shall
not take any action inconsistent with such ownership nor claim any ownership
interest in any Timeshare Loan for any purpose whatsoever other than for federal
and state income tax reporting, if applicable. The parties to this Agreement
hereby acknowledge that the “credit risk” of the Timeshare Loans conveyed
hereunder shall be borne by the Issuer and its subsequent assignees.

 

2



--------------------------------------------------------------------------------

(b) Delivery of Timeshare Loan Documents. In connection with the sale, transfer,
assignment and conveyance of the Timeshare Loans hereunder, the Issuer hereby
directs the Depositor and the Depositor hereby agrees to deliver or cause to be
delivered, at least five Business Days prior to each Funding Date, to the
Custodian all related Timeshare Loan Files and to the Servicer all related
Timeshare Loan Servicing Files.

(c) Collections. The Depositor shall deposit or cause to be deposited all
collections in respect of Timeshare Loans received by the Depositor or its
Affiliates after the related Cut-Off Date in the Lockbox Account and, with
respect to Credit Card Timeshare Loans, direct each applicable credit card
vendor to deposit all payments in respect of such Credit Card Timeshare Loans to
the Lockbox Account.

(d) Limitation of Liability. None of the Issuer, the Depositor or any subsequent
assignee of the Issuer shall have any obligation or liability with respect to
any Timeshare Loan nor shall the Issuer, the Depositor or any subsequent
assignee have any liability to any Obligor in respect of any Timeshare Loan. No
such obligation or liability is intended to be assumed by the Issuer, the
Depositor or any subsequent assignee herewith and any such liability is hereby
expressly disclaimed.

SECTION 3. Intended Characterization; Grant of Security Interest. It is the
intention of the parties hereto that each transfer of Timeshare Loans to be made
pursuant to the terms hereof shall constitute a sale by the Depositor to the
Issuer and not a loan secured by such Timeshare Loans. In the event, however,
that a court of competent jurisdiction were to hold that any such transfer
constitutes a loan and not a sale (a “Recharacterization”), it is the intention
of the parties hereto that the Depositor shall be deemed to have granted to the
Issuer as of the date hereof a first priority perfected security interest in all
of the Depositor’s right, title and interest in, to and under the Assets and the
QSTL Assets (as hereinafter defined) specified in Section 2 hereof and
Section 6(f) hereof, respectively, and the proceeds thereof and that with
respect to such transfer, this Agreement shall constitute a security agreement
under applicable law. In the event of a Recharacterization, the amount of
interest payable or paid with respect to such loan under the terms of this
Agreement shall be limited to an amount which shall not exceed the maximum
non-usurious rate of interest allowed by the applicable state law or any
applicable law of the United States permitting a higher maximum non-usurious
rate that preempts such applicable state law, which could lawfully be contracted
for, charged or received (the “Highest Lawful Rate”). In the event any payment
of interest on any such loan exceeds the Highest Lawful Rate, the parties hereto
stipulate that (a) to the extent possible given the term of such loan, such
excess amount previously paid or to be paid with respect to such loan be applied
to reduce the principal balance of such loan, and the provisions thereof
immediately be deemed reformed and the amounts thereafter collectible thereunder
reduced, without the necessity of the execution of any new document, so as to
comply with the then applicable law, but so as to permit the recovery of the
fullest amount otherwise called for thereunder and (b) to the extent that the
reduction of the principal balance of, and the amounts collectible under, such
loan and the reformation of the provisions thereof described in the immediately
preceding clause (a) is not possible given the term of such loan, such excess
amount will be deemed to have been paid with respect to such loan as a result of
an error and upon discovery of such error or upon notice thereof by any party
hereto such amount shall be refunded by the recipient thereof. In the case

 

3



--------------------------------------------------------------------------------

of any Recharacterization, each of the Depositor and the Issuer represents and
warrants as to itself that each remittance of Collections by the Depositor to
the Issuer hereunder will have been (i) in payment of a debt incurred by the
Depositor in the ordinary course of business or financial affairs of the Issuer
and the Depositor and (ii) made in the ordinary course of business or financial
affairs of the Issuer and the Depositor.

The characterization of the Depositor as “debtor” and the Issuer as “secured
party” in any such security agreement and any related financing statements
required hereunder is solely for protective purposes and shall in no way be
construed as being contrary to the intent of the parties that this transaction
be treated as a sale to the Issuer of the Depositor’s entire right, title and
interest in and to the Assets and the QSTL Assets.

Each of the Depositor, the Club, the Club Trustee and any of their Affiliates
hereby agrees to make the appropriate entries in its general accounting records
to indicate that the Timeshare Loans have been transferred to the Issuer,
pledged to the Indenture Trustee and constitute a part of the Issuer’s estate in
accordance with the terms of the Trust created under the Trust Agreement.

SECTION 4. Conditions Precedent to Acquisition of Timeshare Loans by the Issuer.
The obligations of the Issuer to purchase any Timeshare Loans hereunder shall be
subject to the satisfaction of the following conditions:

(a) With respect to each Funding Date for each Timeshare Loan or any Qualified
Substitute Timeshare Loan replacing a Timeshare Loan, all representations and
warranties of the Depositor contained in Section 5(a) hereof shall be true and
correct on such date as if made on such date, and all representations and
warranties as to the Timeshare Loans contained in Section 5(b) hereof and all
information provided in the Schedule of Timeshare Loans in respect of each such
Timeshare Loan conveyed on such Funding Date shall be true and correct on such
Funding Date.

(b) Prior to a Funding Date, the Depositor shall have delivered or shall have
caused the delivery of (i) the related Timeshare Loan Files to the Custodian and
the Custodian shall have delivered a Custodian’s Certification therefor pursuant
to the Custodial Agreement and (ii) the Timeshare Loan Servicing Files to the
Servicer.

(c) The Depositor shall have delivered or caused to be delivered all other
information theretofore required or reasonably requested by the Issuer to be
delivered by the Depositor or performed or caused to be performed all other
obligations required to be performed as of the related Funding Date, including
all filings, recordings and/or registrations as may be necessary in the
reasonable opinion of the Issuer or the Indenture Trustee to establish and
preserve the right, title and interest of the Issuer or the Indenture Trustee,
as the case may be, in the related Timeshare Loans.

(d) On the related Funding Date, the Indenture shall be in full force and
effect.

(e) Each of the conditions precedent to a Borrowing under the Indenture and the
Note Funding Agreement shall have been satisfied.

 

4



--------------------------------------------------------------------------------

(f) Each Timeshare Loan conveyed on a Funding Date shall be an Eligible
Timeshare Loan.

(g) Each Qualified Substitute Timeshare Loan replacing a Timeshare Loan shall
satisfy each of the criteria specified in the definition of “Qualified
Substitute Timeshare Loan” and each of the conditions herein and in the
Indenture for substitution of Timeshare Loans shall have been satisfied.

(h) The Issuer shall have received such other certificates and opinions as it
shall reasonably request.

SECTION 5. Representations and Warranties and Certain Covenants of the
Depositor.

(a) The Depositor represents and warrants to the Issuer and the Indenture
Trustee for the benefit of the Noteholders, on the Closing Date and on each
Funding Date (with respect to any Timeshare Loans or Qualified Substitute
Timeshare Loans transferred on such Funding Date or Transfer Date) as follows:

(i) Due Incorporation; Valid Existence; Good Standing. It is a corporation duly
organized and validly existing in good standing under the laws of the
jurisdiction of its incorporation; and is duly qualified to do business as a
foreign corporation and in good standing under the laws of each jurisdiction
where the character of its property, the nature of its business or the
performance of its obligations under this Agreement makes such qualification
necessary.

(ii) Possession of Licenses, Certificates, Franchises and Permits. It holds, and
at all times during the term of this Agreement will hold, all licenses,
certificates, franchises and permits from all governmental authorities necessary
for the conduct of its business, and has received no notice of proceedings
relating to the revocation of any such license, certificate, franchise or
permit, which singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would materially and adversely affect its ability
to perform its obligations under this Agreement or any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of any Timeshare Loans.

(iii) Corporate Authority and Power. It has, and at all times during the term of
this Agreement will have, all requisite corporate power and authority to own its
properties, to conduct its business, to execute and deliver this Agreement and
all documents and transactions contemplated hereunder and to perform all of its
obligations under this Agreement and any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder. It
has all requisite corporate power and authority to acquire, own, transfer and
convey Timeshare Loans to the Issuer.

(iv) Authorization, Execution and Delivery Valid and Binding. This Agreement and
all other Transaction Documents and instruments required or contemplated hereby
to be executed and delivered by it have been duly authorized,

 

5



--------------------------------------------------------------------------------

executed and delivered by it and, assuming the due execution and delivery by,
the other party or parties hereto and thereto, constitute legal, valid and
binding agreements enforceable against it in accordance with their respective
terms subject, as to enforceability, to bankruptcy, insolvency, reorganization,
liquidation, dissolution, moratorium and other similar applicable laws affecting
the enforceability of creditors’ rights generally applicable in the event of the
bankruptcy, insolvency, reorganization, liquidation or dissolution, as
applicable, of it and to general principles of equity, regardless of whether
such enforceability shall be considered in a proceeding in equity or at law.
This Agreement constitutes a valid transfer of its interest in the Timeshare
Loans to the Issuer or, in the event of the characterization of any such
transfer as a loan, the valid creation of a first priority perfected security
interest in such Timeshare Loans in favor of the Issuer.

(v) No Violation of Law, Rule, Regulation, etc. The execution, delivery and
performance by it of this Agreement and any other Transaction Document to which
it is a party do not and will not (A) violate any of the provisions of its
articles of incorporation or bylaws, (B) violate any provision of any law,
governmental rule or regulation currently in effect applicable to it or its
properties or by which it or its properties may be bound or affected, including,
without limitation, any bulk transfer laws, (C) violate any judgment, decree,
writ, injunction, award, determination or order currently in effect applicable
to it or its properties or by which it or its properties are bound or affected,
where such violation would have a material adverse effect on its ability to
perform its obligations under this Agreement or any other Transaction Document
to which it is a party or under the transactions contemplated hereunder or
thereunder or the validity or enforceability of any Timeshare Loans,
(D) conflict with, or result in a breach of, or constitute a default under, any
of the provisions of any indenture, mortgage, deed of trust, contract or other
instrument to which it is a party or by which it is bound where such violation
would have a material adverse effect on its ability to perform its obligations
under this Agreement or any other Transaction Document to which it is a party or
under the transactions contemplated hereunder or thereunder or the validity or
enforceability of Timeshare Loans or (E) result in the creation or imposition of
any Lien upon any of its properties pursuant to the terms of any such indenture,
mortgage, deed of trust, contract or other instrument.

(vi) Governmental Consent. No consent, approval, order or authorization of, and
no filing with or notice to, any court or other Governmental Authority in
respect of it is required which has not been obtained in connection with the
authorization, execution, delivery or performance by it of this Agreement or any
of the other Transaction Documents to which it is a party or under the
transactions contemplated hereunder or thereunder, including, without
limitation, the transfer of Timeshare Loans and the creation of the security
interest of the Issuer therein pursuant to Section 3 hereof.

(vii) Defaults. It is not in default under any agreement, contract, instrument
or indenture to which it is a party or by which it or its properties is or are
bound, or with respect to any order of any court, administrative agency,
arbitrator or

 

6



--------------------------------------------------------------------------------

governmental body, in each case, which would have a material adverse effect on
the transactions contemplated hereunder or on its business, operations,
financial condition or assets, and no event has occurred which with notice or
lapse of time or both would constitute such a default with respect to any such
agreement, contract, instrument or indenture, or with respect to any such order
of any court, administrative agency, arbitrator or governmental body.

(viii) Insolvency. It is solvent and will not be rendered insolvent by the
transfer of any Timeshare Loans hereunder. On and after the Closing Date, it
will not engage in any business or transaction the result of which would cause
the property remaining with it to constitute an unreasonably small amount of
capital.

(ix) Pending Litigation or Other Proceedings. There is no pending or, to its
Knowledge, threatened action, suit, proceeding or investigation before any
court, administrative agency, arbitrator or governmental body against or
affecting it which, if decided adversely, would materially and adversely affect
(A) its condition (financial or otherwise), business or operations, (B) its
ability to perform its obligations under, or the validity or enforceability of,
this Agreement or any other documents or transactions contemplated under this
Agreement, (C) any Timeshare Loan or title of any Obligor to any related
Timeshare Property pursuant to the applicable Owner Beneficiary Agreement or
(D) the Issuer’s or the Indenture Trustee’s ability to foreclose or otherwise
enforce the liens of the Mortgage Notes and the rights of the Obligors to use
and occupy the related Timeshare Properties pursuant to the applicable Owner
Beneficiary Agreement.

(x) Information. No document, certificate or report furnished or required to be
furnished by or on behalf of it pursuant to this Agreement, in its capacity as
Depositor, contains or will contain when furnished any untrue statement of a
material fact or fails or will fail to state a material fact necessary in order
to make the statements contained therein not misleading in light of the
circumstances in which it was made. There are no facts known to it which,
individually or in the aggregate, materially adversely affect, or which (aside
from general economic trends) may reasonably be expected to materially adversely
affect in the future, the financial condition or assets or its business, or
which may impair the ability of it to perform its obligations under this
Agreement, which have not been disclosed herein or therein or in the
certificates and other documents furnished to the Issuer by or on behalf of it
specifically for use in connection with the transactions contemplated hereby or
thereby.

(xi) Foreign Tax Liability. It is not aware of any Obligor under a Timeshare
Loan who has withheld any portion of payments due under such Timeshare Loan
because of the requirements of a foreign taxing authority, and no foreign taxing
authority has contacted it concerning a withholding or other foreign tax
liability.

(xii) Employee Benefit Plan Liability. As of the Closing Date and as of each
Funding Date, as applicable, (A), neither the Depositor nor any of its Commonly
Controlled Affiliates has or has incurred any “accumulated funding deficiency”
(as such term is defined under ERISA and the Code), whether or not waived, with
respect to any

 

7



--------------------------------------------------------------------------------

“Employee Pension Benefit Plan” (as defined below) that either individually or
in the aggregate could Cause a Material Adverse Effect (as defined below), and,
to the Depositor’s Knowledge, no event has occurred or circumstance exists that
may result in any accumulated funding deficiency of any such plan that either
individually or in the aggregate could Cause a Material Adverse Effect;
(B) neither the Depositor nor any of its Commonly Controlled Affiliates has any
unpaid “minimum required contribution” (as such term is defined under ERISA and
the Code) with respect to any Employee Pension Benefit Plan, whether or not such
unpaid minimum required contribution is waived, that either individually or in
the aggregate could Cause a Material Adverse Effect, and, to the Depositor’s
Knowledge, no event has occurred or circumstance exists that may result in any
unpaid minimum required contribution as of the last day of the current plan year
of any such plan that either individually or in the aggregate could Cause a
Material Adverse Effect; (C) the Depositor and each of its Commonly Controlled
Affiliates have no outstanding liability for any undisputed contribution
required under any Depositor Multiemployer Plan (as defined below) that either
individually or in the aggregate could Cause a Material Adverse Effect; and
(D) the Depositor and each of its Commonly Controlled Affiliates have no
outstanding liability for any disputed contribution required under any Depositor
Multiemployer Plan that either individually or in the aggregate could Cause a
Material Adverse Effect. As of the Closing Date and as of each Funding Date, as
applicable, to the Depositor’s Knowledge (1) neither the Depositor nor any of
its Commonly Controlled Affiliates has incurred any Withdrawal Liability (as
defined below) that either individually or in the aggregate could Cause a
Material Adverse Effect, and (2) no event has occurred or circumstance exists
that could result in any Withdrawal Liability that either individually or in the
aggregate could Cause a Material Adverse Effect. As of the Closing Date and as
of each Funding Date, as applicable, to the Depositor’s Knowledge, neither the
Depositor nor any of its Commonly Controlled Affiliates has received
notification of the reorganization, termination, partition, or insolvency of any
Multiemployer Plan that could either individually or in the aggregate Cause a
Material Adverse Effect. For purposes of this subsection 5(a)(xii), “Cause a
Material Adverse Effect” means reasonably be expected to result in a material
adverse effect on the Depositor or any of its Commonly Controlled Affiliates;
“Commonly Controlled Affiliates” means those direct or indirect affiliates of
the Depositor that would be considered a single employer with the Depositor
under Section 414(b), (c), (m), or (o) of the Code; “Employee Pension Benefit
Plan” means an employee pension benefit plan as such term is defined in
Section 3(2) of ERISA that is sponsored, maintained or contributed to by the
Depositor or any of its Commonly Controlled Affiliates (other than a Depositor
Multiemployer Plan); “Multiemployer Plan” means a multiemployer plan as such
term is defined in Section 3(37) of ERISA; “Depositor Multiemployer Plan” means
a Multiemployer Plan to which the Depositor or any of its Commonly Controlled
Affiliates contributes or in which the Depositor or any of its Commonly
Controlled Affiliates participates; and “Withdrawal Liability” means liability
as determined under ERISA for the complete or partial withdrawal of the
Depositor or any of its Commonly Controlled Affiliates from a Multiemployer
Plan.

(xiii) Taxes. (A) It has filed all tax returns (federal, state and local) which
it reasonably believes are required to be filed and has paid or made adequate

 

8



--------------------------------------------------------------------------------

provision in its GAAP financial statements for the payment of all taxes,
assessments and other governmental charges due from it or is contesting any such
tax, assessment or other governmental charge in good faith through appropriate
proceedings or except where the failure to file or pay will not have a material
adverse effect on the rights and interests of the Issuer or any of its
subsequent assignees, (B) it knows of no basis for any material additional tax
assessment for any fiscal year for which adequate reserves in its GAAP financial
statements have not been established and (C) it intends to pay all such taxes,
assessments and governmental charges, if any, when due.

(xiv) Place of Business. The principal place of business and chief executive
office where it keeps its records concerning Timeshare Loans will be 4950
Communication Avenue, Suite 900, Boca Raton, Florida 33431 (or such other place
specified by it by written notice to the Issuer and the Indenture Trustee). It
is a corporation formed under the laws of the State of Delaware.

(xv) Securities Laws. It is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. No portion of the Timeshare Loan Acquisition
Price for each of the Timeshare Loans will be used by it to acquire any security
in any transaction which is subject to Section 13 or Section 14 of the
Securities Exchange Act of 1934, as amended.

(xvi) Bluegreen Vacation Club. With respect to the Club Loans:

(A) The Club Trust Agreement, of which a true and correct copy is attached
hereto as Exhibit B is in full force and effect; and a certified copy of the
Club Trust Agreement has been delivered to the Indenture Trustee together with
all amendments and supplements in respect thereof;

(B) The arrangement of contractual rights and obligations (duly established in
accordance with the Club Trust Agreement under the laws of the State of Florida)
was established for the purpose of holding and preserving certain property for
the benefit of the Beneficiaries referred to in the Club Trust Agreement. The
Club Trustee has all necessary trust and other authorizations and powers
required to carry out its obligations under the Club Trust Agreement in the
State of Florida and in all other states in which it holds Resort Interests. The
Club is not a corporation or business trust under the laws of the State of
Florida. The Club is not taxable as an association, corporation or business
trust under federal law or the laws of the State of Florida;

(C) The Club Trustee is a corporation duly formed, validly existing and in good
standing under the laws of the State of Florida. As of the Closing Date, the
Club Trustee is qualified to do business as a foreign corporation and is in good
standing under the laws of the state of Tennessee. As of each Funding Date, the
Club Trustee will be duly qualified to do business as a foreign corporation and
will be in good standing under the laws of each jurisdiction it is

 

9



--------------------------------------------------------------------------------

required by law to be. The Club Trustee is not an affiliate of the Servicer for
purposes of Chapter 721, Florida Statutes and is in compliance with the
requirements of such Chapter 721 requiring that it be independent of the
Servicer;

(D) The Club Trustee has all necessary corporate power to execute and deliver,
and has all necessary corporate power to perform its obligations under this
Agreement, the other Transaction Documents to which it is a party, the Club
Trust Agreement and the Club Management Agreement. The Club Trustee possesses
all requisite franchises, operating rights, licenses, permits, consents,
authorizations, exemptions and orders as are necessary to discharge its
obligations under the Club Trust Agreement;

(E) The Club Trustee holds all right, title and interest in and to all of the
Timeshare Properties related to the Club Loans solely for the benefit of the
Beneficiaries referred to in, and subject in each case to the provisions of, the
Club Trust Agreement and the other documents and agreements related thereto.
Except with respect to the Mortgages (or a pledge of the Co-op Shares in
connection with Aruba Club Loans), the Club Trustee has not permitted any such
Timeshare Properties to be made subject to any lien or encumbrance;

(F) There are no actions, suits, proceedings, orders or injunctions pending
against the Club or the Club Trustee, at law or in equity, or before or by any
governmental authority which, if adversely determined, could reasonably be
expected to have a material adverse effect on the Trust Estate or the Club
Trustee’s ability to perform its obligations under the Transaction Documents;

(G) Neither the Club nor the Club Trustee has incurred any indebtedness for
borrowed money (directly, by guarantee, or otherwise);

(H) All ad valorem taxes and other taxes and assessments against the Club and/or
its trust estate have been paid when due and neither the Depositor nor the Club
Trustee knows of any basis for any additional taxes or assessments against any
such property. The Club has filed all required tax returns and has paid all
taxes shown to be due and payable on such returns, including all taxes in
respect of sales of Owner Beneficiary Rights (as defined in the Club Trust
Agreement) and Vacation Points, if any;

(I) The Club and the Club Trustee are in compliance in all material respects
with all applicable laws, statutes, rules and governmental regulations
applicable to it and in compliance with each material instrument, agreement or
document to which it is a party or by which it is bound, including, without
limitation, the Club Trust Agreement;

(J) Except as expressly permitted in the Club Trust Agreement, the Club has
maintained the One-to-One Beneficiary to Accommodation Ratio (as such terms are
defined in the Club Trust Agreement);

 

10



--------------------------------------------------------------------------------

(K) Bluegreen Vacation Club, Inc. is a not-for-profit corporation duly formed,
validly existing and in good standing under the laws of the State of Florida;

(L) Upon purchase of the Club Loans and related Trust Estate hereunder, the
Issuer is an “Interest Holder Beneficiary” under the Club Trust Agreement and
each of the Club Loans constitutes “Lien Debt”, “Purchase Money Lien Debt” and
“Owner Beneficiary Obligations” under the Club Trust Agreement; and

(M) Except as disclosed to the Indenture Trustee in writing or noted in the
Custodian’s Certification, each Mortgage associated with a Deeded Club Loan and
granted by the Club Trustee or the Obligor on the related Deeded Club Loan, as
applicable, has been duly executed, delivered and recorded by or pursuant to the
instructions of the Club Trustee under the Club Trust Agreement and such
Mortgage is valid and binding and effective to create the lien and security
interests in favor of the Indenture Trustee (upon assignment thereof to the
Indenture Trustee). Each of such Mortgages was granted in connection with the
financing of a sale of a Resort Interest.

(xvii) Representations and Warranties Regarding Security Interest and Timeshare
Loan Files.

(A) In the event of the characterization of the transfers under this Agreement
as a loan, the grant under Section 3 hereof creates a valid and continuing
security interest (as defined in the applicable UCC) in the Assets and the QSTL
Assets in favor of the Issuer, which security interest is prior to all other
Liens arising under the UCC, and is enforceable as such against creditors of the
Depositor, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

(B) The Timeshare Loans and the documents evidencing such Timeshare Loans
constitute either “accounts”, “chattel paper”, “instruments” or “general
intangibles” within the meaning of the applicable UCC.

(C) The Depositor owns and has good and marketable title to the Assets and the
QSTL Assets free and clear of any Lien, claim or encumbrance of any Person,
except for Permitted Liens.

(D) The Depositor has caused or will have caused, within ten days of the Closing
Date, the filing of all appropriate financing statements in the proper filing
office in the appropriate jurisdictions under applicable law in order to perfect
the security interest in the Assets and the QSTL Assets granted to the Issuer
and by the Issuer to the Indenture Trustee.

 

11



--------------------------------------------------------------------------------

(E) All original executed copies of each Mortgage Note (or an executed Lost Note
Affidavit related to such Mortgage Note) that constitute or evidence any Assets
or QSTL Assets have been or will be delivered to the Custodian and a Custodian’s
Certification therefor has been or will be issued in accordance with the terms
of the Custodial Agreement, to Bluegreen, the Funding Agents and the Indenture
Trustee.

(F) Other than as contemplated by this Agreement and the Indenture, the
Depositor has not pledged, assigned, sold, granted a security interest in, or
otherwise conveyed any of the Assets or the QSTL Assets. The Depositor has not
authorized the filing of and is not aware of any financing statements against
the Depositor that include a description of collateral covering any Assets or
QSTL Assets other than any financing statement relating to the security interest
granted to the Issuer hereunder, under the Indenture or that has been
terminated.

(G) All financing statements filed or to be filed against the Depositor in favor
of the Issuer in connection herewith describing the Assets and the QSTL Assets
contain a statement to the following effect: “A purchase of or security interest
in any collateral described in this financing statement will violate the rights
of the Secured Party.”

(H) None of the Mortgage Notes that constitute or evidence any Assets or QSTL
Assets has any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed to any Person other than to the Issuer and by the
Issuer to the Indenture Trustee.

(b) The Depositor hereby represents and warrants to the Issuer and the Indenture
Trustee that it has entered into the Purchase Agreement, that the Club
Originator has made the representations and warranties in the Purchase
Agreement, as set forth therein, that such representations and warranties run to
and are for the benefit of the Depositor, the Issuer, the Indenture Trustee and
the Noteholders, and that pursuant to Section 2 hereof, the Depositor has
transferred and assigned to the Issuer all rights and remedies under the
Purchase Agreement.

(c) The Purchase Agreement and the other Transaction Documents contemplated
thereby, are the only agreements pursuant to which the Depositor acquires
ownership of the Timeshare Loans. To the Knowledge of the Depositor, the
representations and warranties of the Club Originator under the Purchase
Agreement are true and correct.

(d) In consideration of Sections 5(b) and (c) hereof, the Depositor hereby makes
the representations and warranties relating to the Timeshare Loans contained in
Schedule I hereto for the benefit of the Issuer and the Indenture Trustee for
the benefit of the Noteholders as of each Funding Date (only with respect to
each Timeshare Loan or Qualified Substitute Timeshare Loan transferred on such
Funding Date or Transfer Date), as applicable.

(e) It is understood and agreed that the representations and warranties set
forth in this Section 5 shall survive the sale of each Timeshare Loan sold
hereunder to the Issuer

 

12



--------------------------------------------------------------------------------

and any assignment of such Timeshare Loan by the Issuer to the Indenture Trustee
on behalf of the Noteholders and shall continue so long as any such Timeshare
Loans shall remain outstanding or until such time as such Timeshare Loans are
repurchased, purchased or a Qualified Substitute Timeshare Loan is provided
pursuant to Section 6 hereof. The Depositor acknowledges that it has been
advised that the Issuer intends to assign all of its right, title and interest
in and to each Timeshare Loan sold hereunder and its rights and remedies under
this Agreement to the Indenture Trustee on behalf of the Noteholders. The
Depositor agrees that, upon any such assignment, the Indenture Trustee may
enforce directly, without joinder of the Issuer (but subject to any defense that
the Depositor may have under this Agreement) all rights and remedies hereunder.

(f) With respect to any representations and warranties contained in Section 5
hereof which are made to the Depositor’s Knowledge, if it is discovered that any
representation and warranty is inaccurate and such inaccuracy materially and
adversely affects the value of a Timeshare Loan or the interests of the Issuer
or any subsequent assignee thereof, then notwithstanding such lack of Knowledge
of the accuracy of such representation and warranty at the time such
representation or warranty was made (without regard to any Knowledge
qualifiers), such inaccuracy shall be deemed a breach of such representation or
warranty for purposes of the repurchase or substitution obligations described in
Sections 6(a)(i) or (ii) hereof.

SECTION 6. Repurchases and Substitutions.

(a) Mandatory Repurchases and Substitutions for Breaches of Representations and
Warranties. Upon the receipt of notice by the Depositor of a breach of any of
the representations and warranties in Section 5 hereof (on the date on which
such representation or warranty was made) which materially and adversely affects
the value of a Timeshare Loan or the interests of the Issuer or any subsequent
assignee of the Issuer (including the Indenture Trustee on behalf of the
Noteholders) therein, the Depositor shall, within 30 days (or, if the Depositor
shall have provided satisfactory evidence to the Funding Agents (at their sole
discretion) that (1) such breach cannot be cured within the 30 day period,
(2) such breach can be cured within an additional 30 day period and (3) it is
diligently pursuing a cure, then 60 days) of receipt of such notice, cure in all
material respects the circumstance or condition which has caused such
representation or warranty to be incorrect or either (i) repurchase the Issuer’s
interest in such Defective Timeshare Loan from the Issuer at the Repurchase
Price or (ii) provide one or more Qualified Substitute Timeshare Loans and pay
the related Substitution Shortfall Amounts, if any. The Depositor acknowledges
that the Issuer shall pledge such Timeshare Loans and rights to the Indenture
Trustee. The Depositor further acknowledges that the Indenture Trustee will be
appointed attorney-in-fact under the Indenture and may enforce the Depositor’s
repurchase or substitution obligations if the Depositor has not complied with
its repurchase or substitution obligations under this Agreement within the
aforementioned 30-day or 60-day period.

(b) Optional Purchases or Substitutions of Club Loans. The Issuer hereby
acknowledges that pursuant to the Purchase Agreement, the Depositor has
irrevocably granted to the Club Originator any option to repurchase or
substitute Original Club Loans it has thereunder and as described in the
following sentence. The Issuer acknowledges that with respect to any Original
Club Loans for which the related Obligor has elected to effect and the Club
Originator

 

13



--------------------------------------------------------------------------------

has agreed to effect an Upgrade, the Club Originator will (at its option) either
(i) pay the Repurchase Price for such Original Club Loan or (ii) substitute one
or more Qualified Substitute Timeshare Loans for such Original Club Loan and pay
the related Substitution Shortfall Amounts, if any; provided, however, that the
Club Originator’s option to substitute one or more Qualified Substitute
Timeshare Loans for an Original Club Loan is limited on any date to (x) 20% of
the then Aggregate Initial Loan Balance less (y) the Loan Balances of all
Original Club Loans previously substituted by the Club Originator pursuant to
this Section 6(b) on the related substitution dates pursuant to this Agreement
and/or the Purchase Agreement. In addition, the Issuer acknowledges that the
Club Originator shall use its best efforts to exercise its substitution option
with respect to Original Club Loans prior to exercise of its repurchase option.
To the extent that the Club Originator shall elect to substitute Qualified
Substitute Timeshare Loans for an Original Club Loan, the Club Originator shall
use its best efforts to cause each such Qualified Substitute Timeshare Loan to
be, in the following order of priority, (i) the Upgrade Club Loan related to
such Original Club Loan and (ii) an Upgrade Club Loan unrelated to such Original
Club Loan.

(c) Optional Purchases or Substitutions of Defaulted Timeshare Loans. The Issuer
acknowledges that pursuant to the Purchase Agreement, the Depositor has
irrevocably granted the Club Originator an option to repurchase or substitute
Defaulted Timeshare Loans it has thereunder and as described in the following
sentence. With respect to Defaulted Timeshare Loans on any date, the Club
Originator will have the option, but not the obligation, to either (i) purchase
such Defaulted Timeshare Loan at the Repurchase Price of such Defaulted
Timeshare Loan or (ii) substitute one or more Qualified Substitute Timeshare
Loans for such Defaulted Timeshare Loan and pay the related Substitution
Shortfall Amount, if any; provided, however, that the Club Originator’s option
to purchase a Defaulted Timeshare Loan or to substitute one or more Qualified
Substitute Timeshare Loans for a Defaulted Timeshare Loan is limited on any date
to the Optional Purchase Limit and the Optional Substitution Limit,
respectively. The Club Originator may irrevocably waive its option to purchase
or substitute a related Defaulted Timeshare Loan by delivering or causing to be
delivered to the Indenture Trustee a Waiver Letter in the form of Exhibit A
attached hereto.

(d) Payment of Repurchase Prices and Substitution Shortfall Amounts. The Issuer
hereby directs and the Depositor hereby agrees to remit or cause to be remitted
all amounts in respect of Repurchase Prices and Substitution Shortfall Amounts
payable during the related Due Period in immediately available funds to the
Indenture Trustee to be deposited in the Collection Account on the related
Funding Date in accordance with the provisions of the Indenture. In the event
that more than one Timeshare Loan is replaced pursuant to Sections 6(a), (b) or
(c) hereof on any Funding Date, the Substitution Shortfall Amounts and the Loan
Balances of Qualified Substitute Timeshare Loans shall be calculated on an
aggregate basis for all substitutions made on such Funding Date.

(e) Schedule of Timeshare Loans. The Issuer hereby directs and the Depositor
hereby agrees, on each date on which a Timeshare Loan has been repurchased,
purchased or substituted, to provide or cause to be provided to the Issuer and
the Indenture Trustee with an electronic supplement to the Schedule of Timeshare
Loans reflecting the removal and/or substitution of Timeshare Loans and
subjecting any Qualified Substitute Timeshare Loans to the provisions of this
Agreement.

 

14



--------------------------------------------------------------------------------

(f) Qualified Substitute Timeshare Loans. Pursuant to Section 6(g) hereof, on
the related Transfer Date, the Issuer hereby directs and the Depositor hereby
agrees to deliver or to cause the delivery of the Timeshare Loan Files relating
to the Qualified Substitute Timeshare Loans to the Indenture Trustee or to the
Custodian, at the direction of the Indenture Trustee, in accordance with the
provisions of the Indenture and the Custodial Agreement. As of such related
Transfer Date, the Depositor does hereby transfer, assign, sell and grant to the
Issuer, without recourse (except as provided in Section 6 and Section 8 hereof),
any and all of the Depositor’s right, title and interest in and to (i) each
Qualified Substitute Timeshare Loan conveyed to the Issuer on such Transfer
Date, (ii) the Receivables in respect of the Qualified Substitute Timeshare
Loans due after the related Cut-Off Date, (iii) the related Timeshare Loan
Documents (excluding any rights as developer or declarant under the Timeshare
Declaration, the Timeshare Program Consumer Documents or the Timeshare Program
Governing Documents), (iv) all Related Security in respect of such Qualified
Substitute Timeshare Loan, (v) the Depositor’s rights and remedies under the
Purchase Agreement with respect to such Qualified Substitute Timeshare Loan and
(vi) all income, payments, proceeds and other benefits and rights related to any
of the foregoing (the property in clauses (i) - (vi) being the “QSTL Assets”).
Upon such sale, the ownership of each Qualified Substitute Timeshare Loan and
all collections allocable to principal and interest thereon after the related
Cut-Off Date and all other property interests or rights conveyed pursuant to and
referenced in this Section 6(f) shall immediately vest in the Issuer, its
successors and assigns. The Depositor shall not take any action inconsistent
with such ownership nor claim any ownership interest in any Qualified Substitute
Timeshare Loan for any purpose whatsoever other than federal and state income
tax reporting. The Depositor agrees that such Qualified Substitute Timeshare
Loans shall be subject to the provisions of this Agreement and shall thereafter
be deemed a “Timeshare Loan” for the purposes of this Agreement.

(g) Officer’s Certificate for Qualified Substitute Timeshare Loans. The
Depositor shall, on each related Transfer Date, certify or cause to be certified
in writing to the Issuer and the Indenture Trustee that each new Timeshare Loan
meets all the criteria of the definition of “Qualified Substitute Timeshare
Loan” and that (i) the Timeshare Loan Files for such Qualified Substitute
Timeshare Loans have been delivered to the Custodian or shall be delivered
within five Business Days of the applicable Transfer Date, and (ii) the
Timeshare Loan Servicing Files for such Qualified Substitute Timeshare Loans
have been delivered to the Servicer.

(h) Release. In connection with any repurchase, purchase or substitution of one
or more Timeshare Loans contemplated by this Section 6, upon satisfaction of the
conditions contained in this Section 6, the Issuer and the Indenture Trustee
shall execute and deliver or shall cause the execution and delivery of such
releases and instruments of transfer or assignment presented to it by the
Depositor, in each case without recourse, as shall be necessary to vest in the
Depositor or its designee the legal and beneficial ownership of such Timeshare
Loans; provided, however, that with respect to any release of a Timeshare Loan
that is substituted by one or more Qualified Substitute Timeshare Loans, the
Issuer and the Indenture Trustee shall not

 

15



--------------------------------------------------------------------------------

execute and deliver or cause the execution and delivery of such releases and
instruments of transfer or assignment until the Funding Agents and the Servicer
receive a Custodian’s Certification for such Qualified Substitute Timeshare
Loan. The Issuer and the Indenture Trustee shall cause the Custodian to release
the related Timeshare Loan Files to the Depositor or its designee and the
Servicer to release the related Timeshare Loan Servicing Files to the Depositor
or its designee; provided, however, that with respect to any Timeshare Loan File
or Timeshare Loan Servicing File related to a Timeshare Loan that has been
substituted by a Qualified Substitute Timeshare Loan, the Issuer and the
Indenture Trustee shall not cause the Custodian and the Servicer to release the
related Timeshare Loan File and the Timeshare Loan Servicing File, respectively,
until the Funding Agents, the Indenture Trustee and the Servicer receive a
Custodian’s Certification for such Qualified Substitute Timeshare Loan.

(i) Sole Remedy. It is understood and agreed that the obligations of the
Depositor contained in Section 6(a) hereof to cure a breach, or to repurchase or
substitute Defective Timeshare Loans and the obligation of the Depositor to
indemnify pursuant to Section 8 hereof, shall constitute the sole remedies
available to the Issuer or its subsequent assignees for the breaches of any
representation or warranty contained in Section 5 hereof and such remedies are
not intended to and do not constitute “credit recourse” to the Depositor.

SECTION 7. Additional Covenants of the Depositor. The Depositor hereby covenants
and agrees with the Issuer as follows:

(a) It shall comply with all laws, rules, regulations and orders applicable to
it and its business and properties except where the failure to comply will not
have a material adverse effect on its business or its ability to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder or the
validity or enforceability of the Timeshare Loans.

(b) It shall preserve and maintain its existence (corporate or otherwise),
rights, franchises and privileges in the jurisdiction of its organization and
except where the failure to so preserve and maintain will not have a material
adverse effect on its business or its ability to perform its obligations under
this Agreement or any other Transaction Document to which it is a party or under
the transactions contemplated hereunder or thereunder or the validity or
enforceability of the Timeshare Loans.

(c) On each Funding Date, it shall indicate in its and its Affiliates’ computer
files and other records that each Timeshare Loan has been sold to the Issuer.

(d) It shall respond to any inquiries with respect to ownership of a Timeshare
Loan by stating that such Timeshare Loan has been sold to the Issuer and that
the Issuer is the owner of such Timeshare Loan.

(e) On or prior to the Closing Date, it shall file or cause to be filed, at its
own expense, financing statements in favor of the Issuer, and, if applicable,
the Indenture Trustee on behalf of the Noteholders, with respect to the
Timeshare Loans, in the form and manner reasonably requested by the Issuer or
its assigns. The Depositor shall deliver file-stamped copies of such financing
statements to the Issuer and the Indenture Trustee on behalf of the Noteholders.

 

16



--------------------------------------------------------------------------------

(f) It agrees from time to time, at its expense, to promptly execute and deliver
all further instruments and documents, and to take all further actions, that may
be necessary, or that the Issuer or the Indenture Trustee may reasonably
request, to perfect, protect or more fully evidence the sale of the Timeshare
Loans to the Issuer, or to enable the Issuer or the Indenture Trustee to
exercise and enforce its rights and remedies hereunder or under any Timeshare
Loan including, but not limited to, powers of attorney, UCC financing statements
and assignments of mortgage. It hereby appoints the Issuer and the Indenture
Trustee as attorneys-in-fact, which appointment is coupled with an interest and
is therefore irrevocable, to act on behalf and in the name of the Depositor
under this Section 7(f).

(g) Any change in the legal name of the Depositor and any use by it of any
tradename, fictitious name, assumed name or “doing business as” name occurring
after the Closing Date shall be promptly (but no later than ten Business Days)
disclosed to the Issuer and the Indenture Trustee in writing.

(h) Upon the discovery or receipt of notice by a Responsible Officer of the
Depositor of a breach of any of its representations or warranties and covenants
contained herein, the Depositor shall promptly disclose to the Issuer and the
Indenture Trustee, in reasonable detail, the nature of such breach.

(i) In the event that the Depositor shall receive any payments in respect of a
Timeshare Loan after the Closing Date or Funding Date, as applicable, the
Depositor shall, within two Business Days of receipt, transfer or cause to be
transferred, such payments to the Lockbox Account.

(j) The Depositor will keep its principal place of business and chief executive
office and the office where it keeps its records concerning the Timeshare Loans
at the address of the Depositor listed herein and shall notify the parties
hereto of any change to the same at least 30 days prior thereto.

(k) In the event that the Depositor or the Issuer or any assignee of the Issuer
receives actual notice of any transfer taxes arising out of the transfer,
assignment and conveyance of a Timeshare Loan to the Issuer, on written demand
by the Issuer, or upon the Depositor otherwise being given notice thereof, the
Depositor shall pay, and otherwise indemnify and hold the Issuer, or any
subsequent assignee, harmless, on an after-tax basis, from and against any and
all such transfer taxes.

(l) The Depositor authorizes the Issuer and the Indenture Trustee to file
continuation statements, and amendments thereto, relating to the Timeshare Loans
and all payments made with regard to the related Timeshare Loans without the
signature of the Depositor where permitted by law. A photocopy or other
reproduction of this Agreement shall be sufficient as a financing statement
where permitted by law. The Issuer confirms that it is not its present intention
to file a photocopy or other reproduction of this Agreement as a financing
statement, but reserves the right to do so if, in its good faith determination,
there is at such time no reasonable alternative remaining to it.

 

17



--------------------------------------------------------------------------------

SECTION 8. Indemnification.

(a) The Depositor agrees to indemnify the Issuer, the Indenture Trustee, the
Noteholders, the Purchasers and the Funding Agents (collectively, the
“Indemnified Parties”) against any and all claims, losses, liabilities,
(including legal fees and related costs reasonably incurred) that the Issuer,
the Indenture Trustee, the Noteholders or the Funding Agents may sustain
directly related to any breach of the representations and warranties of the
Depositor under Section 5 hereof (the “Indemnified Amounts”) excluding, however
(i) Indemnified Amounts to the extent resulting from the gross negligence or
willful misconduct on the part of such Indemnified Party; (ii) any recourse for
any uncollectible Timeshare Loan not related to a breach of representation or
warranty; (iii) recourse to the Depositor for a Defective Timeshare Loan so long
as the same is cured, substituted or repurchased pursuant to Section 6 hereof,
(iv) income, franchise or similar taxes by such Indemnified Party arising out of
or as a result of this Agreement or the transfer of the Timeshare Loans;
(v) Indemnified Amounts attributable to any violation by an Indemnified Party of
any Requirement of Law related to an Indemnified Party; or (vi) the operation or
administration of the Indemnified Party generally and not related to the
enforcement of this Agreement. The Depositor shall (A) promptly notify the
Issuer and the Indenture Trustee if a claim is made by a third party with
respect to this Agreement or the Timeshare Loans, and relating to (i) the
failure by the Depositor to perform its duties in accordance with the terms of
this Agreement or (ii) a breach of the Depositor’s representations, covenants
and warranties contained in this Agreement, (B) assume (with the consent of the
Issuer, the Indenture Trustee, the Noteholders or the Funding Agents, as
applicable, which consent shall not be unreasonably withheld) the defense of any
such claim and (C) pay all expenses in connection therewith, including legal
counsel fees reasonably incurred and promptly pay, discharge and satisfy any
judgment, order or decree which may be entered against it or the Issuer, the
Indenture Trustee, the Noteholders or the Funding Agents in respect of such
claim. If the Depositor shall have made any indemnity payment pursuant to this
Section 8 and the recipient thereafter collects from another Person any amount
relating to the matters covered by the foregoing indemnity, the recipient shall
promptly repay such amount to the Depositor.

(b) The obligations of the Depositor under this Section 8 to indemnify the
Issuer, the Indenture Trustee, the Noteholders and the Funding Agents shall
survive the termination of this Agreement and continue until the Notes are paid
in full or otherwise released or discharged.

SECTION 9. No Proceedings. The Depositor hereby agrees that it will not,
directly or indirectly, institute, or cause to be instituted, or join any Person
in instituting, against the Issuer or any Association, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any federal or state bankruptcy or similar law so long as
there shall not have elapsed one year plus one day since the latest maturing
Notes issued by the Issuer.

 

18



--------------------------------------------------------------------------------

SECTION 10. Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing and mailed or
telecommunicated, or delivered as to each party hereto, at its address set forth
below or at such other address as shall be designated by such party in a written
notice to the other parties hereto. All such notices and communications shall
not be effective until received by the party to whom such notice or
communication is addressed.

Issuer

BXG Timeshare Trust I

c/o Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890

Attention: Corporate Trust Administration

Facsimile: (302) 651-8882

Depositor

Bluegreen Timeshare Finance Corporation I

4950 Communication Avenue, Suite 900

Boca Raton, Florida 33431

Attention: Allan J. Herz, President & Assistant Treasurer

Facsimile: (561) 443-8743

SECTION 11. No Waiver; Remedies. No failure on the part of the Depositor, the
Issuer or any assignee thereof to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any other remedies provided by law.

SECTION 12. Binding Effect; Assignability. This Agreement shall be binding upon
and inure to the benefit of the Depositor, the Issuer and their respective
successors and assigns. Any assignee of the Issuer shall be an express third
party beneficiary of this Agreement, entitled to directly enforce this
Agreement. The Depositor may not assign any of its rights and obligations
hereunder or any interest herein without the prior written consent of the Issuer
and any assignee thereof. The Issuer may, and intends to, assign all of its
rights hereunder to the Indenture Trustee on behalf of the Noteholders and the
Depositor consents to any such assignment. This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms, and shall remain in full force and effect until its termination;
provided, however, that the rights and remedies with respect to any breach of
any representation and warranty made by the Depositor pursuant to Section 5
hereof and the repurchase or substitution and indemnification obligations shall
be continuing and shall survive any termination of this Agreement but such
rights and remedies may be enforced only by the Issuer and the Indenture
Trustee.

 

19



--------------------------------------------------------------------------------

SECTION 13. Amendments; Consents and Waivers. No modification, amendment or
waiver of, or with respect to, any provision of this Agreement, and all other
agreements, instruments and documents delivered thereto, nor consent to any
departure by the Depositor from any of the terms or conditions thereof shall be
effective unless it shall be in writing and signed by each of the parties
hereto, the written consent of the Funding Agents on behalf of the Required
Purchasers (covering matters of the type referred to in Section 9.1 of the
Indenture) or the written consent of the Required Purchasers (on all other
matters) is given and, to the extent the Notes are rated, confirmation from the
Rating Agency that such action will not result in a downgrade, withdrawal or
qualification of any rating assigned to the Notes is received. The Issuer shall
provide the Funding Agents and, to the extent the Notes are rated, the Rating
Agency with such proposed modifications, amendments or waivers. Any waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No consent to or demand by the Depositor in any case shall, in
itself, entitle it to any other consent or further notice or demand in similar
or other circumstances. The Depositor acknowledges that in connection with the
intended assignment by the Issuer of all of its right, title and interest in and
to each Timeshare Loan to the Indenture Trustee on behalf of the Noteholders,
the Issuer intends to issue the Notes, the proceeds of which will be used by the
Issuer to purchase the Timeshare Loans hereunder.

SECTION 14. Severability. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation, shall not in any way be
affected or impaired thereby in any other jurisdiction. Without limiting the
generality of the foregoing, in the event that a Governmental Authority
determines that the Issuer may not purchase or acquire the Timeshare Loans, the
transactions evidenced hereby shall constitute a loan and not a purchase and
sale, notwithstanding the otherwise applicable intent of the parties hereto, and
the Depositor shall be deemed to have granted to the Issuer as of the date
hereof, a first priority perfected security interest in all of the Depositor’s
right, title and interest in, to and under such Timeshare Loans and the related
property as described in Section 2 hereof.

SECTION 15. GOVERNING LAW; CONSENT TO JURISDICTION.

(A) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS
OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK.

(B) THE PARTIES TO THIS AGREEMENT HEREBY SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES
DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY AND EACH
PARTY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT
ALL SUCH SERVICE OF PROCESS BE MADE BY REGISTERED MAIL DIRECTED TO ITS ADDRESS
SET FORTH IN SECTION 10 HEREOF AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED FIVE DAYS

 

20



--------------------------------------------------------------------------------

AFTER THE SAME SHALL HAVE BEEN DEPOSITED IN THE U.S. MAILS, POSTAGE PREPAID. THE
PARTIES HERETO EACH WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT. NOTHING IN THIS SECTION 15 SHALL AFFECT THE RIGHT OF THE PARTIES TO THIS
AGREEMENT TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT
THE RIGHT OF ANY OF THEM TO BRING ANY ACTION OR PROCEEDING IN THE COURTS OF ANY
OTHER JURISDICTION.

SECTION 16. WAIVERS OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING DIRECTLY
OR INDIRECTLY TO THIS AGREEMENT OR ANY OTHER DOCUMENT OR INSTRUMENT RELATED
HERETO AND FOR ANY COUNTERCLAIM THEREIN.

SECTION 17. Heading. The headings herein are for purposes of reference only and
shall not otherwise affect the meaning or interpretation of any provision
hereof.

SECTION 18. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which so executed shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same instrument. Delivery of an executed counterpart of this Agreement by
facsimile or other electronic transmission (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart hereof and deemed an
original.

[Signature Page Follows]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

BLUEGREEN TIMESHARE FINANCE CORPORATION I, as Depositor By:  

/s/

  Name:     Title:   BXG TIMESHARE TRUST I, as Issuer By:   Wilmington Trust
Company,   as Owner Trustee By:  

/s/

  Name:     Title:  

 

Agreed and acknowledged as to the last paragraph of Section 3 herein only:
BLUEGREEN VACATION CLUB TRUST By:   Vacation Trust, Inc., Individually and as
Club Trustee By:  

/s/

  Name:   Title: